UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 29, 2012 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer () Smaller reporting company () (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As January 21, 2013, there were 18,797,826 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – December 29, 2012 (unaudited) and September 29, 2012 3 Consolidated Statements of Earnings (unaudited) – Three Months Ended December 29, 2012 and December 24, 2011 4 Consolidated Statements of Comprehensive Income (unaudited) – Three Months Ended December 29, 2012 and December 24, 2011 5 Consolidated Statements of Cash Flows (unaudited) – Three Months Ended December 29, 2012 and December 24, 2011 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 6. Exhibits 22 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 29, September 29, (unaudited) Assets Current assets Cash and cash equivalents $ $ Marketable securities held to maturity Accounts receivable, net Inventories, net Prepaid expenses and other Deferred income taxes Total current assets Property, plant and equipment, at cost Land Buildings Plant machinery and equipment Marketing equipment Transportation equipment Office equipment Improvements Construction in progress Less accumulated depreciation and amortization Other assets Goodwill Other intangible assets, net Marketable securities held to maturity Marketable securities available for sale - Other $ $ Liability and Stockholder's Equity Current Liabilities Current obligations under capital leases $ $ Accounts payable Accrued insurance liability Accrued income taxes Accrued liabilities Accrued compensation expense Dividends payable - Total current liabilities Long-term obligations under capital leases Deferred income taxes Other long-term liabilities Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,783,000 and 18,780,000 respectively Accumulated other comprehensive loss ) ) Retained Earnings $ $ The accompanying notes are an integral part of these statements 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 29, December 24, Net Sales $ $ Cost of goods sold(1) Gross Profit Operating expenses Marketing (2) Distribution (3) Administrative (4) Other general income ) (1 ) Operating Income Other income (expense) Investment income Interest expense & other ) ) Earnings before income taxes Income taxes NET EARNINGS $ $ Earnings per diluted share $ $ Weighted average number of diluted shares Earnings per basic share $ $ Weighted average number of basic shares Includes share-based compensation expense of $125 and $64 for the three months ended December 29, 2012 and December 24, 2011, respectively. Includes share-based compensation expense of $173 and $95 for the three months endedDecember 29, 2012 and December 24, 2011, respectively. Includes share-based compensation expense of $8 and $6 for the three months endedDecember 29, 2012 and December 24, 2011, respectively. Includes share-based compensation expense of $201 and $129 for the three months endedDecember 29, 2012 and December 24, 2011, respectively. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended December 29, December 24, Net Earnings $ $ Foreign currency translation adjustments ) ) Unrealized holding gain on marketable securities 29 - Tax effect ) - Total Other Comprehensive Loss, net of tax ) ) Comprehensive Income $ $ 5 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited)(in thousands) Three months ended December 29, December 24, Operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets Amortization of intangibles and deferred costs Share-based compensation Deferred income taxes 15 ) Other (2 ) ) Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable Increase in inventories ) ) (Increase) decrease in prepaid expenses ) Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption of marketable securities Proceeds from disposal of property and equipment Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) - Proceeds from issuance of stock Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position nd the results of operations and cash flows.Certain prior year amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on reported net earnings. The results of operations for the three months ended December 29, 2012 and December 24, 2011 are not necessarily indicative of results for the full year.Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 29, 2012. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured.We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product.Customers generally do not have the right to return product unless it is damaged or defective.We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors.The allowance for doubtful receivables was $987,000 and $685,000 at December 29, 2012 and September 29, 2012, respectively. Note 3Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter.Licenses and rights, customer relationships and non compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $6,790,000 and $6,357,000 for the three months ended December 29, 2012 and December 24, 2011, respectively. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period.Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended December 29, 2012 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 63 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Three Months Ended December 24, 2011 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 68 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Note 5 At December 29, 2012, the Company has three stock-based employee compensation plans.Share-based compensation was recognized as follows: Three months ended December 29, December 24, (in thousands, except per share amounts) Stock Options $ $ 95 Stock purchase plan 92 65 Stock issued to outside directors 12 - Restricted stock issued to an employee 4 - $ $ Per diluted share $ $ The above compensation is net of tax benefits $ $ The Company anticipates that share-based compensation will not exceed $1.2 million net of tax benefits, or approximately $.06 per share for the fiscal year ending September 28, 2013. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2013 first three months: expected volatility of 26%; risk-free interest rate of .67%; dividend rate of .9% and expected lives of 5 years. During the 2013 three month period, the Company granted 1,100 stock options.The weighted-average grant date fair value of these options was $12.24. During the 2012 three month period, the Company granted 1,500 stock options.The weighted-average grant date fair value of these options was $11.62. Expected volatility is based on the historical volatility of the price of our common shares over the past 55 months for 5 year options and 10 years for 10 year options.We use historical information to estimate expected life and forfeitures within the valuation model.The expected term of awards represents the period of time that options granted are expected to be outstanding.The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. 9 Note 6 We account for our income taxes under the liability method.Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).We have not recognized a tax benefit in our financial statementsfor these uncertain tax positions. The total amount of gross unrecognized tax benefits is $510,000 and $541,000 on December 29, 2012 and September 29, 2012, respectively, all of which would impact our effective tax rate over time, if recognized.We recognize interest and penalties related to income tax matters as a part of the provision for income taxes.As of December 29, 2012 and September 29, 2012, respectively, the Company has $287,000 and $284,000 of accrued interest and penalties. In addition to our federal tax return and tax returns forMexico and Canada, we file tax returns inall states that have a corporate income tax with virtually all open for examination for three to four years. Note 7 In June 2011, the FASB issued guidance which gives us the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both options, we are required to present each component of other comprehensive income along with a total for other comprehensive income, and atotal amount for comprehensive income. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. The amendments in this guidance do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.This guidance was adopted in our fiscal year 2013 first quarter and did not have a material impact on our financial statements. 10 Note 8Inventories consist of the following: December 29, September 29, (unaudited) (in thousands) Finished goods $ $ Raw Materials Packaging materials Equipment parts & other $ $ The above inventories are net of reserves $ $ Note 9 We principally sell our products to the food service and retail supermarket industries.Sales and results of our frozen beverages business are monitored separately from the balance of our food service business because of different distribution and capital requirements.We maintain separate and discrete financial information for the three operating segments mentioned above which is available to our Chief Operating Decision Makers. We have applied no aggregation criteria to any of these operating segments in order to determine reportable segments.Our three reportable segments are Food Service, Retail Supermarkets and Frozen Beverages. All inter-segment net sales and expenses have been eliminated in computing net sales and operating income (loss). These segments are described below. Food Service The primary products sold by the food service group are soft pretzels, frozen juice treats and desserts, churros, dough enrobed handheld products and baked goods.Our customers in the food service industry include snack bars and food stands in chain, department and discount stores; malls and shopping centers; fast food outlets; stadiums and sports arenas; leisure andtheme parks; convenience stores; movie theatres; warehouse club stores; schools, colleges and other institutions.Within the food service industry, our products are purchased by the consumer primarily for consumption at the point-of-sale. Retail Supermarkets The primary products sold by the retail supermarket segment are soft pretzel products – including SUPERPRETZEL, frozen juice treats and desserts including LUIGI’S Real Italian Ice, MINUTE MAID Juice Bars and Soft Frozen Lemonade, WHOLE FRUIT frozen fruit bars, WHOLE FRUIT Sorbet, ICEE Squeeze-Up Tubes, dough enrobed handheld products and TIO PEPE’S Churros.Within the retail supermarket channel, our frozen and prepackaged products are purchased by the consumer for consumption at home. 11 Frozen Beverages We sell frozen beverages and related products to the food service industry primarily under the names ICEE, SLUSH PUPPIE, PARROT ICE and ARCTIC BLAST in the United States, Mexico and Canada.We also provide repair and maintenance service to customers for customers’ owned equipment. The Chief Operating Decision Maker for Food Service and Retail Supermarkets and the Chief Operating Decision Maker for Frozen Beverages monthly review detailed operating income statements and sales reports in order to assess performance and allocate resources to each individual segment.In addition, the Chief Operating Decision Makers review and evaluate depreciation, capital spending and assets of each segment on a quarterly basis to monitor cash flow and asset needs of each segment. Information regarding the operations in these three reportable segments is as follows: Three months ended December 29, December 24, (unaudited) (in thousands) Sales to External Customers: Food Service Soft pretzels $ $ Frozen juices and ices Churros Handhelds Bakery Other $ $ Retail Supermarket Soft pretzels $ $ Frozen juices and ices Handhelds Coupon redemption ) ) Other $ $ Frozen Beverages Beverages $ $ Repair and maintenance service Machines sales Other $ $ Consolidated Sales $ $ Depreciation and Amortization: Food Service $ $ Retail Supermarket 8 5 Frozen Beverages $ $ Operating Income (loss): Food Service $ $ Retail Supermarket Frozen Beverages ) $ $ Capital Expenditures: Food Service $ $ Retail Supermarket - - Frozen Beverages $ $ Assets: Food Service $ $ Retail Supermarket Frozen Beverages $ $ 12 Note 10 Our three reporting units, which are also reportable segments, are Food Service, Retail Supermarkets and Frozen Beverages. The carrying amounts of acquired intangible assets for the Food Service, Retail Supermarkets and Frozen Beverage segments as of December 29, 2012 and September 29, 2012 are as follows: December 29, 2012 September 29, 2012 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Amount Amortization (in thousands) FOOD SERVICE Indefinite lived intangible assets Trade Names $ - $ $
